DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 03/29/2021, Applicants amended claims 1, 5 and 7, and cancelled claim 4 in the response filed 05/21/2021.
Claim(s) 1-3 and 5-20 are pending examination.

Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, an upper display substrate defining a display area and a non-display area which is adjacent to the display area; a lower display substrate facing the upper display substrate; and a sealing member which couples the upper display substrate to the lower display substrate, the sealing member disposed in the non-display area, wherein the upper display substrate comprises: a base substrate; a light shielding layer comprising a first portion which corresponds to the display area and a second portion which corresponds to the non-display area; and a light-transmitting filter layer which is in the non-display area and has, a color different from a color of the second portion of the light shielding layer, wherein the light-transmitting filter layer is disposed on the base substrate while entirely overlapping the sealing member
Claims 2-3 and 5-14 are allowed, because they depend from the allowed claim 1.  
Independent claim 15 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 15, a display area comprising a plurality of pixel areas and a light shielding area which is adjacent to each of the plurality of pixel areas, and a non-display area which is adjacent to the display area; a lower display substrate facing the upper display substrate; and a sealing member which couples the upper display substrate to the lower display substrate, the sealing member disposed in the non-display area, wherein the upper display substrate comprises: a base substrate; a color filter layer comprising a first light shielding portion which corresponds to the light shielding area in the display area and a second light shielding portion which corresponds to the non-display area, each of the first light shielding portion and the second light shielding portion having a first color; and a filter layer which is in the non-display area, the filter layer disposed non- overlapping the sealing member.
Claims 16-19 are allowed, because they depend from the allowed claim 15.  
Independent claim 20 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 20, an upper display substrate to which light from outside the display panel is incident, the upper display substrate defining a display area and a non-display area which is adjacent to the display area; a lower display substrate facing the upper display substrate; and a sealing member which couples the upper display substrate to the lower display substrate, the sealing member disposed in the non-display area, wherein the upper display substrate comprises: a base substrate through which the light from outside the display panel is transmitted; a light shielding layer comprising a first portion which corresponds to the display area and a second portion which corresponds to the non-display area and absorbs a portion of light which is transmitted through the base substrate at the non-display area; and a filter layer which is in the non-display area and absorbs a portion of the light which is transmitted through the base substrate at the non-display area, the filter layer having a color different from a color of the second portion of the light shielding layer, and wherein in the non-display area, the base substrate comprises a first area which corresponds to the sealing member and a second area which is between the first area and the display area, in the first area of the base substrate, only one among the filter layer and the second portion of the light shielding layer is disposed, and wherein in the second area of the base substrate: both the filter layer and the second portion of the light shielding layer are disposed, and the second portion of the light shielding layer is between the base substrate and the filter layer along a thickness direction of the display panel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Seo et al., PG Pub 2017/0331065, teaches a light-emitting element, light-emitting device, electronic device, and lighting device.
	b. Kwon et al., US Patent No. 9,287,342, teaches a flexible organic light emitting display and method of manufacturing the same.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895




/KYOUNG LEE/Primary Examiner, Art Unit 2895